UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-1349


BONNIE J. MAYO,

                  Plaintiff - Appellant,

          v.

WELLS   FARGO  BANK,   N.A.;  FEDERAL        HOME      LOAN   MORTGAGE
CORPORATION; SAMUEL I. WHITE,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (4:13-cv-00163-RAJ-LRL)


Submitted:   November 17, 2015              Decided:    November 19, 2015


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher E. Brown, THE BROWN FIRM, PLLC, Alexandria,
Virginia, for Appellant.      Hunter W. Sims, Jr., Christy L.
Murphy, KAUFMAN & CANOLES, PC, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Bonnie J. Mayo appeals from the district court’s orders

entering judgment in favor of the Defendants on her multiple

state law claims arising out of the foreclosure sale of her

home.   We    have   reviewed   the   record,   including    the   parties’

briefs, and we find no reversible error.         Accordingly, we affirm

for the reasons stated by the district court.               Mayo v. Wells

Fargo Bank, N.A., No. 4:13-cv-00163-RAJ-LRL (E.D. Va. filed Apr.

11, 2014 & entered Apr. 14, 2014; Mar. 4, 2015).              We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before this court.



                                                                   AFFIRMED




                                      2